DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10, 11 are 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lambert et al. (US Patent 8,459,822). Lambert et al. discloses an accessory unit (5, 7) [having structure to be coupled to a rail of a firearm], the accessory unit comprising:
one or more lasers (10, 15) and one or more tactical lights (20);
a function selector (60) for selecting at least one of the one or more lasers and at least one function related to the selected one or more lasers;
a tactical light button for controlling the one or more tactical lights (71, 76); and
a fire button for executing the function related to the selected one or more lasers (72, 74).

2. The accessory unit of claim 1, wherein:
the one or more lasers comprises at least one of an infrared aiming laser, an infrared illuminator laser, a green laser, and a red laser (col. 3, lines 25-30).

5. The accessory unit of claim 1, further comprising:
an adjustment knob (col. 4, line 65- col. 5, line 10) corresponding to one of the one or more lasers.

6. The accessory unit of claim 5, wherein: the adjustment knob is operable to adjust the corresponding laser along an X-axis and along a Y-axis. (col. 4, line 65- col. 5, line 10)

7. The accessory unit of claim 1, wherein: operation of the tactical light button includes operation of at least one of an on/off function and a strobe light function. (col. 4, lines 58-65)

10. A fixed optical rail system for a firearm, the fixed optical rail system comprising: a rail (70) [having structure to be coupled to a firearm]; and an accessory unit (5, 7) coupled to the rail, the accessory unit comprising: one or more lasers and one or more tactical lights, a function selector for selecting at least one of the one or more lasers and at least one function related to the selected one or more lasers, a tactical light button for controlling the one or more tactical lights, and a fire button for executing the function related to the selected one or more lasers. (see comments related to claim 1 above)

11. The fixed optical rail system of claim 10, wherein: the one or more lasers comprises at least one of an infrared aiming laser, an infrared illuminator laser, a green laser, and a red laser. (col. 3, lines 25-30)

14. The fixed optical rail system of claim 10, further comprising:
an adjustment knob (col. 4, line 65- col. 5, line 10) corresponding to one of the one or more lasers.

15. The fixed optical rail system of claim 14, wherein:
the adjustment knob is operable to adjust the corresponding laser along an X-axis and along a Y-axis. (col. 4, line 65- col. 5, line 10)

16. The fixed optical rail system of claim 10, wherein:
operation of the tactical light button includes operation of at least one of an on/off function and a strobe light function. (col. 4, lines 58-65)

17. The fixed optical rail system of claim 10, wherein:
the at least one function related to the one or more lasers includes at least a full-power mode, a half-power mode, and an off-mode. (col. 4, lines 48-65)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US Patent 8,459,822) in view of Campbell (US Patent 11,204,219). Lambert et al. discloses a fixed optical rail system for a firearm, the fixed optical rail system comprising:
a rail (70) [having structure to be coupled to a firearm; and an accessory unit coupled to the rail], the accessory unit comprising:
one or more lasers (10, 15) and one or more tactical lights (20),
a function selector (60) for selecting at least one of the one or more lasers and at least one function related to the selected one or more lasers,
an adjustment knob (50A-D and 55A-D) corresponding to one of the one or more lasers and operable to adjust the one or more lasers along an X-axis and along a Y-axis,
a tactical light button (71, 76) for controlling the one or more tactical lights,
a fire button (72, 74) for executing the function related to the selected one or more lasers. Lambert et al. discloses the claimed invention but fails to expressly disclose the system comprising an infrared illuminator, and an aperture control ring for operating the infrared illuminator, however Campbell does. Campbell teaches an accessory unit for use on a weapon comprising an infrared illuminator (1020) and an aperture control ring (1021) for operating the infrared illuminator. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing viewing capabilities at night to one of ordinary skill in the art.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. as applied to claims 1 and 10 above, and further in view of Campbell (US Patent 11,204,219). Lambert et al. discloses the claimed invention but fails to expressly disclose the system comprising an infrared illuminator, and an aperture control ring for operating the infrared illuminator, however Campbell does. Campbell teaches an accessory unit for use on a weapon comprising an infrared illuminator (1020) and an aperture control ring (1021) for operating the infrared illuminator. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing viewing capabilities at night to one of ordinary skill in the art.
 
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. as applied to claims 1 and 10 above, and further in view of Galli et al. (US Patent Application Publication 2018/0038580). Lambert et al. discloses the claimed accessory unit but does not expressly disclose one or more indicator LED lights disposed on a rear side of the accessory unit to indicate selection of the one or more lasers, however Galli et al. does. Galli et al. teaches an accessory unit for use with a firearm comprising one or more indicator LED lights (112, 114) disposed on a rear side to indicate an operational mode of the lights and lasers.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing easy indication of operational mode to one of ordinary skill in the art.

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. as applied to claims 1 and 10 above, and further in view of Tanzini et al. (US Patent 10,184,650). Lambert et al. discloses the claimed accessory unit but does not expressly discloses wherein a top side of the tactical light button includes at least one texture line or bump, however Tanzini et al. does. Tanzini et al. teaches a flashlight [that can be used with a weapon], wherein the on/off (i.e. fire button) comprises texturing. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing easy access under stress to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641